           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

VALERIE WELLS, As Special
Personal Representative of the
Estate of Joseph Dwight
Sheppard, Deceased, and on
behalf of the Wrongful Death
Beneficiaries of Joseph Dwight
Sheppard, Deceased                                           PLAINTIFF

v.                       No. 1:17-cv-45-DPM

SKYLINE ARKANSAS
HOLDINGS LLC; SKYLINE CHP
HOLDINGS LLC; BATESVILLE
HOLDINGS LLC; BATESVILLE
HEAL TH AND REHAB LLC;
ARKANSAS NURSING HOME
ACQUISITION LLC; CAPITAL
FUNDING GROUP, INC.; CSCV
HOLDINGS II LLC; ARKANSAS
SNF OPERATIONS
ACQUISITION III LLC; JOSEPH
SCHWARTZ; JOHN W. DWYER;
ALAN ZUCCARI; and BRIAN
REYNOLDS                                                DEFENDANTS


                             JUDGMENT
     The complaint is dismissed with prejudice. The Court retains
jurisdiction until 28 February 2019 to enforce the parties' settlement.
D .P. Marshall, Jr.
United States District Judge




-2-
